Title: From Benjamin Franklin to Mary Hewson, 13 June 1782
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


My dear Child,Passy, June 13. 1782
I received your pleasing Letter of the 1st of May thro’ the hands of Mr Hodgson, and one since by Mr Oswald. You cannot be more pleas’d in talking about your Children, your Methods of Instructing them, and the Progress they make, than I am in hearing it; and in finding, that instead of following the idle Amusements, which both your Fortune & the Custom of the Age might have led you into, your Delight and your Duty go together, by employing your Time in the Education of your Offspring. This is following Nature and Reason instead of Fashion, than which nothing is more becoming the Character of a Woman of Sense & Virtue. We have here a Female Writer on Education, who has lately publish’d three Volumes, that are much talk’d of. I will send them to you by the first Opportunity. They are much talk’d of, prais’d & much censur’d. The Author, Madame la Comtesse de Genlis, is made, in consequence of her writing that Work, Governor of the Children of the Duc de Chartres, who is Son of the Duke of Orleans. Perhaps you may not find much in it that can be of use to you, but you may find something. I enclose another Piece on the same Subject, written by another Comtesse, Madame de Forbach, who does me the honour of calling me her Friend, by which means I have a Copy, it not being publish’d.— When you have Leisure I shall like to see your Remarks.
Do not send any Books to Geneva. The Troubles of that City have driven the School and my Boy out of it, and I have thoughts of sending for him home. Perhaps I may put him for a while under your Care to recover his English in the same School with your Sons.
I hope with you that there may be a Peace, & that we may once more meet. Remember me kindly to Mr & Mrs Vining. I do not at present want a Carriage. Embrace your good Mother for me with much Affection, and believe me to be, my dear dear Friend Yours ever
B Franklin
 
Endorsed: B Franklin June 13. 1782
